      Case 1:19-cr-02032-SMJ      ECF No. 171   filed 06/17/20   PageID.807 Page 1 of 34




 1   William D. Hyslop
     United States Attorney
 2
     Eastern District of Washington
 3   Richard C. Burson
 4
     Assistant United States Attorneys
     402 East Yakima Ave, Suite 210
 5   Yakima, WA 98901
 6   Telephone: (509) 454-4425

 7                      UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10
                           Plaintiff,               Case No.: 1:19-cr-02032-SMJ-1
11
                      v.
12
13
     JAMES DEAN CLOUD,                              GOVERNMENT’S EXHIBIT LIST
                                                    – JUNE 23, 2020 HEARING ON
14                         Defendant.               MOTION TO SUPPRESS
15
16
17
18
19         Plaintiff, United States of America, by and through William D. Hyslop,
20
     United States Attorney for the Eastern District of Washington, Thomas J.
21
22   Hanlon, Assistant United States Attorney for the Eastern District of Washington,
23
     and Richard C. Burson, Assistant United States Attorney for the Eastern District
24
25   of Washington, submits the following United States’ Exhibit List for the hearing
26   on Defendant’s motion to suppress, currently scheduled for June 23, 2020 at
27
     9:00 a.m. All Exhibits are attached hereto.
28


                                                1
     1
     Case 1:19-cr-02032-SMJ   ECF No. 171   filed 06/17/20   PageID.808 Page 2 of 34




 1
 2
 3
 4
     Exhibit    Description
     No.
 5   1          FBI Procedures for Eyewitness Identification of Suspects Policy
 6              Guide - Nov. 26, 2013
     2          FBI Procedures for Eyewitness Identification of Suspects Policy
 7              Guide - Jun. 9, 2019
 8   3          Yakima County Sheriff’s Office Photographic Line-up
                Instructions and Results Sheet
 9
     4          Photographic Line-up 5032, June 9, 2019
10   5          Photographic Line-up 5033, June 9, 2019
11   6          Yakama Nation Facebook Post, June 9, 2019, 3:19 p.m.
     7          Yakama Nation Facebook Post, June 9, 2019, 5:12 p.m.
12   8          Screenshot of SA Ribail Conversation with J.V.
13
14
15
16
         Dated: June 17, 2020.          William D. Hyslop
                                        United States Attorney
17
18                                      s/ Richard C. Burson
                                        Richard C. Burson
19                                      Assistant United States Attorney
20
21
22
23
24
25
26
27
28


                                            2
     2
      Case 1:19-cr-02032-SMJ    ECF No. 171     filed 06/17/20   PageID.809 Page 3 of 34




 1                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on June 17, 2020, I electronically filed the foregoing
 3
 4
     with the Clerk of the Court using the CM/ECF system which will send notification

 5   of such filing to the following: Lorinda Youngcourt, Esq.; John B. McEntire, IV,
 6
     Esq.; Jeremy B. Sporn, Esq.
 7
 8
                                            s/Richard C. Burson
 9
                                            Richard C. Burson
10                                          Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               3
     3
Case 1:19-cr-02032-SMJ       ECF No. 171      filed 06/17/20   PageID.810 Page 4 of 34

                                  UNCLASSIFIED//LES
    (U) Procedures for Eyewitness Identification of Suspects Policy Implementation Guide




    (U) Procedures for Eyewitness Identification of Suspects
                       Policy Implementation Guide




                   (U) Federal Bureau of Investigation
               (U) Office of the General Counsel (OGC)
                                     (U) 0646PG
                            (U) November 26, 2013




                                  UNCLASSIFIED//LES
4                                                         Government Exhibit 1
Case 1:19-cr-02032-SMJ            ECF No. 171       filed 06/17/20      PageID.811 Page 5 of 34

                                   UNCLASSIFIED//LES
     (U) Procedures for Eyewitness Identification of Suspects Policy Implementation Guide
    name and address must not be revealed to the defense lawyer without the consent of the
    witness.
    3.7.6.      (U) Live Line-ups Conducted by Local Authorities
    (U) In some instances, it may be necessary to use local facilities and personnel to conduct
    a live line-up. In that event, efforts should be taken to ensure that the procedures used by
    the local authorities substantially conform to the procedures outlined in this policy guide.
    3.7.7.      (U) Refusal to Participate
    (U) A suspect in custody who does not have a Sixth Amendment right to counsel (see
    section 3.7.4.) has no right to refuse to participate in a live line-up. If a suspect refuses to
    participate or refuses to perform acts required in the line-up, he or she must be informed
    that he or she has no right to refuse. The defendant may be informed that evidence of his
    refusal might be used against him or her at trial. If the suspect continues to refuse,
    investigators should consider asking the AUSA to obtain a court order to compel
    participation or foregoing a live line-up and instead employing photographic
    identification procedures.
    3.7.8.      (U) Detention of Suspects for Live Line-ups
    (U) When there is no probable cause to arrest or when an arrest is not desirable, there are
    two ways to compel the suspect to appear in a live line-up:
        •    (U) Court order: Upon approval of the AUSA, an order may be sought to compel
             the suspect to appear at a designated place and time for a live line-up. An affidavit
             supporting such a motion must contain facts establishing that a federal offense has
             been committed, that there is reason to suspect that the person named or described
             in the affidavit committed the offense, and that the results of the live line-up will
             materially assist the government in determining whether the person compelled to
             participate in the line-up committed the offense.
        •    (U) Grand jury subpoena: The AUSA may issue a federal grand jury subpoena
             directing the suspect to appear at a live line-up at a designated time and place.
    3.8.     (U) Photographic Line-ups (Photographic Arrays)
    (U) Photographic line-ups must be conducted to promote the reliability, fairness, and
    objectivity of the witness’ identification. When deciding whether to conduct a
    photographic lineup, the investigator must consider whether the witness has provided a
    description of a suspect and must document the description provided. See subsection
    3.1.3. The investigator (or administering agent if not the lead investigator) must conduct
    the photographic line-up in a nonsuggestive manner conducive to obtaining accurate
    identification or nonidentification results based on the witness’ memory, while
    minimizing the effect of outside influences. The investigator must comply with the
    procedures discussed below. The primary objectives of these procedures are to minimize
    suggestiveness by ensuring that nothing is done or said by the FBI to distinguish the
    suspect’s photograph from other photographs in the line-up and to ensure reliability of
    any identification.


                                              17
                                       UNCLASSIFIED//LES
5                                                                 Government Exhibit 1
Case 1:19-cr-02032-SMJ            ECF No. 171       filed 06/17/20    PageID.812 Page 6 of 34

                                   UNCLASSIFIED//LES
     (U) Procedures for Eyewitness Identification of Suspects Policy Implementation Guide
    3.8.1.      (U) Sequential Administration of Photographic Line-ups
    (U) Unless investigative needs dictate otherwise, all FBI photographic line-ups must be
    conducted in a sequential manner. A sequential photographic line-up is one in which
    photos are presented to the witness one at a time as opposed to simultaneously.
    3.8.2.      (U) Composing a Photographic Line-up
    (U) When composing a photographic line-up, the investigator should:
        •         (U) Include only one suspect in each photographic line-up and not present
             the suspect as the first person to be viewed.
        •         (U) If multiple photos of the suspect are available, the case agent should
             select the photograph that most resembles the description of the suspect given by
             witnesses.
        •          (U) Include a minimum of five fillers (for a total of six photographs) per
             photographic line-up identification procedure. There must be a reasonable attempt
             to use photographs of other persons who resemble the suspect. The photo print
             itself should not be dissimilar to other prints. If the witness provides a limited or
             inadequate description of the perpetrator or if the description of the perpetrator
             differs significantly from the appearance of the suspect in the photographic line-
             up, the fillers must resemble the suspect in his or her significant features.
        •         (U) When considering unique or unusual features (e.g., scars, tattoos), create
             a consistent appearance between the suspect and fillers by artificially adding or
             concealing that particular feature(s).
        •          (U) Attempt to locate and utilize photographs which do not indicate the
             persons depicted have engaged in criminal misconduct. Where feasible,
             photographs without number boards or other indications of criminality should be
             used. If a mug shot is the only photograph of the suspect that is available, the
             number board must be covered or masked and similar masking must be used for
             all filler photographs.
        •         (U) Ensure that no writings or information concerning previous arrest(s) will
             be visible to the witness.
        •        (U) When showing a new suspect, fillers from prior photographic line-ups
             shown to the same witness may not be reused.
    3.8.3.      (U) Instructing the Witness Prior to Viewing a Photographic Line-up
    (U) Before presenting the photographic line-up, the investigator should provide the
    witness the following instructions. These instructions are designed to facilitate an
    accurate identification and to ensure that the witness understands that the purpose of the
    procedure is to exculpate the innocent as well as to identify the guilty.
        •    (U) The witness will be asked to view a series of photographs.




                                             18
                                      UNCLASSIFIED//LES
6                                                               Government Exhibit 1
Case 1:19-cr-02032-SMJ            ECF No. 171       filed 06/17/20     PageID.813 Page 7 of 34

                                   UNCLASSIFIED//LES
     (U) Procedures for Eyewitness Identification of Suspects Policy Implementation Guide
       •     (U) It is just as important to clear innocent persons from suspicion as it is to
             identify guilty persons.
       •     (U) Individuals depicted in the photographs may not appear exactly as they did on
             the date of the incident because features such as head and facial hair are subject to
             change.
       •     (U) A photograph of the person who committed the crime may or may not be
             among the photographs being presented.
       •     (U) If the witness sees a photograph of the perpetrator, tell the investigator. The
             investigator will continue showing the witness the remaining pictures. If the
             witness sees a subsequent picture that makes the witness reconsider a prior
             identification, tell the investigator. After the witness has seen all the photographs,
             if the witness wants to see one or more photographs again, the investigator will
             show them again.
       •     (U) Whether or not the witness identifies a photograph as the perpetrator, law
             enforcement will continue to investigate the incident.
       •     (U) The witness need not pick anyone or be certain if he or she does pick
             someone. If the witness make an identification, the investigator will ask how
             certain the witness is of the identification.
    3.8.4.      (U) Sequential Photographic Line-up Identification Procedures
    (U) The display of photographs must not be impermissibly suggestive. Therefore, when
    presenting a sequential photographic line-up, the investigator should:
        •    (U) Provide the instructions to the witness as outlined in subsection 3.8.1.3.,
             “Instructing the Witness Prior to Viewing a Photographic Line-up.”
        •    (U) Confirm that the witness understands how the photographic line-up will be
             conducted.
        •    (U) Do not advise the witness how many photographs he or she will be asked to
             view.
        •    (U) Present each photo to the witness separately in the order determined in step
             one. After the witness has viewed a photograph, remove it from view before
             presenting the next photograph.
        •    (U) If the witness identifies a photograph, continue to show the witness the
             remaining photographs at the same pace as the other photographs. If, after seeing
             all of the photographs, the witness wishes to see again a particular photograph,
             show that photograph with other photographs out of view.
        •    (U) Record any identification results and the witness’ statement of certainty as
             described in subsection 3.8.1.5., “Recording Identification Results.”
        •    (U) Document in writing the photographic line-up procedures, including:
                o (U) Identification information and sources of all photos used.

                                              19
                                       UNCLASSIFIED//LES
7                                                                Government Exhibit 1
Case 1:19-cr-02032-SMJ              ECF No. 171      filed 06/17/20      PageID.814 Page 8 of 34

                                   UNCLASSIFIED//LES
     (U) Procedures for Eyewitness Identification of Suspects Policy Implementation Guide
                  o (U) The order in which the photographs were shown to the witness and
                    whether any photograph was shown to the witness more than once (and if
                    so, indicated which photos).
                  o (U) Names of all persons present at the photographic line-up.
                  o (U) Date, time, and place of the photographic line-up identification
                    procedure.
        •      (U) Ask that the witness not discuss the photographic line-up identification
               procedure, or its results, with any other witness involved in the case and request
               the witness not have contact with the media.
        •      (U) Multiple witnesses must not view the photographic lineup together and the
               investigator must request that the witnesses avoid discussing details of the
               incident with other potential witnesses.
        •      (U) In the event of a positive identification during the photographic line-up, the
               witness should be asked to provide and sign a statement articulating the reasons
               he or she identified the person.
    3.9.       (U) Recording Identification Results
    (U) The investigator must preserve the outcome of the photographic line-up by accurately
    and completely recording any identification or nonidentification results obtained from the
    witness. A complete record of the procedure can be a critical document in the
    investigation and in subsequent court proceedings.
    (U) As noted in section 3.8.1.4.(6), the investigator must prepare a FD-302 reflecting how
    and where the photographic line-up was held. The report must also include the names of
    all photographic line-up participants. Other investigators assisting in the line-up must
    prepare reports describing their roles in the line-up. In documenting the line-up, the
    investigator must:
        •      (U) Ensure that no materials indicating previous identification results can be seen
               by the witness.
        •      (U) Record both identification and nonidentification results in writing, including
               the witness’ statement regarding his or her degree of certainty.
           •   (U) Ensure results are signed and dated by the witness.
           •   (U) Ensure that the witness does not write on or mark any materials that will be
               used in other identification procedures.
    (U) Documentation must be created or imported into the case file in the central
    recordkeeping system and any other authorized and subsequent recordkeeping system.
    3.10.      (U) Retention of Photographs
    (U) All photographs shown to witnesses for the purpose of identifying the suspect,
    whether or not an identification was made, must be specifically identified and remain
    under the control of the field office or made recoverable so that they can be produced if


                                               20
                                        UNCLASSIFIED//LES
8                                                                 Government Exhibit 1
Case 1:19-cr-02032-SMJ           ECF No. 171      filed 06/17/20     PageID.815 Page 9 of 34

                                   UNCLASSIFIED//LES
     (U) Procedures for Eyewitness Identification of Suspects Policy Implementation Guide
    necessary. The photographs must be imported into the case file in an 1A envelope and a
    physical copy must be maintained in an 1A envelope in a paper case file. In addition, the
    presentation order of the photographic line-up must be recorded and preserved.
    3.11.   (U) Right to Counsel
    (U) A suspect does not have the right to have his or her attorney present at a photographic
    line-up, whether the line-up is before or after arrest or the filing of a formal charge by an
    indictment or information.




                                            21
                                     UNCLASSIFIED//LES
9                                                              Government Exhibit 1
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-8 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.816
                                                          PageID.719Page
                                                                      Page
                                                                         101ofof34
                                                                                 7




10                                                 Government Exhibit 2
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-8 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.817
                                                          PageID.720Page
                                                                      Page
                                                                         112ofof34
                                                                                 7




11                                                 Government Exhibit 2
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-8 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.818
                                                          PageID.721Page
                                                                      Page
                                                                         123ofof34
                                                                                 7




12                                                 Government Exhibit 2
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-8 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.819
                                                          PageID.722Page
                                                                      Page
                                                                         134ofof34
                                                                                 7




13                                                 Government Exhibit 2
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-8 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.820
                                                          PageID.723Page
                                                                      Page
                                                                         145ofof34
                                                                                 7




14                                                 Government Exhibit 2
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-8 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.821
                                                          PageID.724Page
                                                                      Page
                                                                         156ofof34
                                                                                 7




15                                                 Government Exhibit 2
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-8 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.822
                                                          PageID.725Page
                                                                      Page
                                                                         167ofof34
                                                                                 7




16                                                 Government Exhibit 2
  Case
  Case 1:19-cr-02032-SMJ
       1:19-cr-02032-SMJ ECF
                         ECF No.
                             No. 171
                                 155-3 filed
                                           filed
                                               06/17/20
                                                 03/06/20 PageID.823
                                                            PageID.696Page
                                                                        Page
                                                                           171ofof34
                                                                                   1




                                                                                                       Ken IrwiD,     Sheriff
         YAKIMA COUNTY SHERIFF'S OFFICE
        POBox        1388, Y AKIMA, WASHINGTON 98907     Telephope (509) 574-2500
                                                          Toll Free 1-800-572-0490
                                                            Fax (509) 574-2{j21


                             YAKIMA COUNTY SHERIFF'S DEPARTMENT
                                                    PHOTOGRAPHIC            LINE-UP

                                                           INSTRUCTIONS

                                                                                           CASE #                         _

You are about to be shown a group of photographs.         Before you view these photographs, please read the following carefully:

             1.       Because an officer is showing you a group of photographs, this should not influence your judgment in any
                      way.

             2.       The person who committed the crime mayor may not be in this group of photographs.

             3.       It is just as important to eliminate ilmocent persons as it is to identity those persons responsible.

             4.       You are in no way obligated to identify anyone.

                5.    Study each photogr.aph carefully before making any comments. Consider that the photographs could be old
                      or new, that the hair styles change and those persons can alter their appearance by growing or shaving
                      facial hair.
                6.     Specialinstmctions:                                                                                      _




                                                             p",o~



                                                             Officer showing the photo line-up




  17                                                                                  Government Exhibit 3
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-4 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.824
                                                          PageID.697Page
                                                                      Page
                                                                         181ofof34
                                                                                 7




 Lineup: 5032                                                              6/9/2019   11:49:33   AM


             Position                                 Name Number            Name

             1.                                       10684

             2.                                       4027

             3.                                       20020

             4.                                       2822

             5.                                       185

             6.                                       140409                 CLOUD, DONOVAN QUINN CARl




 Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




18                                                                     Government Exhibit 4
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-4 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.825
                                                          PageID.698Page
                                                                      Page
                                                                         192ofof34
                                                                                 7




     Lineup: 5032                                                            6/9/2019   11:49:33   AM




                                                                1

 Copyright    ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




19                                                                      Government Exhibit 4
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-4 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.826
                                                          PageID.699Page
                                                                      Page
                                                                         203ofof34
                                                                                 7




     Lineup: 5032                                                              6/9/2019   11:49:33   AM




                                                                  2

  Copyright   ©     2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




20                                                                        Government Exhibit 4
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-4 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.827
                                                          PageID.700Page
                                                                      Page
                                                                         214ofof34
                                                                                 7




     Lineup: 5032                                                              6/9/2019   11:49:33   AM




                                                                  3

  Copyright   ©     2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




21                                                                        Government Exhibit 4
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-4 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.828
                                                          PageID.701Page
                                                                      Page
                                                                         225ofof34
                                                                                 7




     Lineup: 5032                                                           6/9/2019   11:49:33   AM




                                                               4

 Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




22                                                                     Government Exhibit 4
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-4 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.829
                                                          PageID.702Page
                                                                      Page
                                                                         236ofof34
                                                                                 7




     Lineup: 5032                                                           6/9/2019   11:49:33   AM




                                                               5

 Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




23                                                                     Government Exhibit 4
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-4 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.830
                                                          PageID.703Page
                                                                      Page
                                                                         247ofof34
                                                                                 7




     Lineup: 5032                                                            6/9/2019   11:49:33   AM




                                                                6

 Copyright    ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




24                                                                      Government Exhibit 4
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-5 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.831
                                                          PageID.704Page
                                                                      Page
                                                                         251ofof34
                                                                                 7




      Lineup: 5033                                                          6/9/2019   11:58:15   AM


                 Position                                  Name Number        Name

                 1.                                        23856

                 2.                                        7166               CLOUD, JAMES DEAN

                 3.                                        85395
                 4.                                        51017
                 5.                                        28653
                 6.                                       98982




     Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




25                                                                         Government Exhibit 5
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-5 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.832
                                                          PageID.705Page
                                                                      Page
                                                                         262ofof34
                                                                                 7




     Lineup: 5033                                                    6/9/2019   11:58:15 AM




                                                             1

     Copyright © 2019 Motorola Solutions, Inc. All RIGHTS RESERVED




26                                                                   Government Exhibit 5
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-5 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.833
                                                          PageID.706Page
                                                                      Page
                                                                         273ofof34
                                                                                 7




     Lineup: 5033                                                  6/9/2019 11:58:15 AM




                                                         2

  Copyright © 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED




27                                                                Government Exhibit 5
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-5 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.834
                                                          PageID.707Page
                                                                      Page
                                                                         284ofof34
                                                                                 7




     Lineup: 5033                                                         6/9/2019   11:58:15   AM




                                                                  3
  Copyright   ©     2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




28                                                                        Government Exhibit 5
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-5 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.835
                                                          PageID.708Page
                                                                      Page
                                                                         295ofof34
                                                                                 7




     Lineup: 5033                                                           6/9/201911:58:15   AM




                                                                   4

     Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




29                                                                         Government Exhibit 5
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-5 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.836
                                                          PageID.709Page
                                                                      Page
                                                                         306ofof34
                                                                                 7




     Lineup: 5033                                                          6/9/2019   11:58:15   AM




                                                                   5

     Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




30                                                                         Government Exhibit 5
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-5 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.837
                                                          PageID.710Page
                                                                      Page
                                                                         317ofof34
                                                                                 7




     Lineup: 5033                                                    6/9/2019   11:58:15 AM




                                                            6

     Copyright © 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED




31                                                                   Government Exhibit 5
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-1 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.838
                                                          PageID.694Page
                                                                      Page
                                                                         321ofof34
                                                                                 1




32                                                 Government Exhibit 6
Case
Case 1:19-cr-02032-SMJ
     1:19-cr-02032-SMJ ECF
                       ECF No.
                           No. 171
                               155-2 filed
                                         filed
                                             06/17/20
                                               03/06/20 PageID.839
                                                          PageID.695Page
                                                                      Page
                                                                         331ofof34
                                                                                 1




33                                                 Government Exhibit 7
     Case
     Case 1:19-cr-02032-SMJ
          1:19-cr-02032-SMJ ECF
                            ECF No.
                                No. 171
                                    155-7 filed
                                              filed
                                                  06/17/20
                                                    03/06/20 PageID.840
                                                               PageID.718Page
                                                                           Page
                                                                              341ofof34
                                                                                      1




34                                                                        Government Exhibit 8
